Citation Nr: 1752596	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include arthritis.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, from December 1980 to January 2001, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A Board hearing was held in July 2017 before the undersigned at the central office in Washington, D.C., and the transcript is of record.  

The claim for service connection for a bilateral ankle condition was previously considered and denied in October 2002.  While this would normally require the Board to consider the threshold step of whether the Veteran had submitted new and material evidence to reopen the claim, in the present case, service treatment records (STRs) from the Veteran's period of active duty have been associated with the claims file since the October 2002 decision.  Significantly, these records include reports of injuries to both ankles.  Under the laws, if at any time after VA issues a decision on a claim additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c) (2017).  Accordingly, the threshold step of whether new and material evidence had been submitted is not for application in this case.

The Board notes that the Veteran initiated an appeal of service connection for bilateral leg cramps.  However, the Veteran did not perfect this appeal; rather, in a February 2014 substantive appeal (VA Form 9), he specifically limited the appeal to exclude the issue.  There is no indication that the Veteran or his representative were confused by the VA Form 9, and a subsequent Supplemental Statement of the Case (SSOC) does not include this issue.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claim for service connection for bilateral leg cramps is not before the Board.  

The issue of entitlement to service connection for post-traumatic stress disorder (PTSD), to include whether new and material evidence was received to reopen a previous denied claim for service connection, was raised by the record in a July 2017 statement and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board further notes that service connection for hemorrhoids was granted in a January 2017 rating decision.  The rating decision assigned a noncompensable (zero percent) rating, effective March 12, 2014 (which was subsequently amended to be effective November 23, 2010).  The Veteran submitted a statement in July 2017, indicating that he disagreed with the assigned disability rating.  However, he did not do so on the NOD form, nor did the AOJ notify the Veteran that failed to use the correct form, send him the correct form after receiving this statement or otherwise seek to clarify if the Veteran intended this to be a NOD in accordance with 38 C.F.R. § 19.26. See 38 C.F.R. § 20.201; 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015). Accordingly, this issue is also referred for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

A review of the record reflects that further development is necessary to ensure there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claims for service connection for a bilateral knee disability and bilateral ankle disability, the Veteran testified in the July 2017 Board hearing that he has been treated for his knees and ankles since approximately 2005 by Dr. Abla Awadh at Internal Medicine of Virginia, and/or through Tricare.  

In September 2017, Dr. Awadh submitted a statement indicating that she had been treating the Veteran since 2013 for knee and ankle pain.  It is unclear whether the Veteran was treated by a different physician at Internal Medicine of Virginia prior to 2013.  In addition, no records from Dr. Awadh, Internal Medicine of Virginia, or Tricare have been associated with the claims file.  As such, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including from Internal Medicine of Virginia, Dr. Abla Awadh, and/or Tricare, from 2001 to present, showing any relevant treatment.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2 After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




